Citation Nr: 0528838	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  02-01 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for a claimed right ear 
hearing loss.  




REPRESENTATION

Appellant represented by:	The American Legion









ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945, and from February 1952 to June 1952.  He also 
had subsequent periods of active duty for training, including 
a two-week period in March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the RO in 
Newark, New Jersey. 

In January 2002, the veteran requested a Board hearing at the 
RO.  A hearing was scheduled for January 2005, and the 
veteran cancelled it in December 2004.  

Pursuant to a June 2005 Motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004).  



FINDINGS OF FACT

1.  The veteran did not manifest right ear hearing loss in 
service or until many years thereafter.  

2.  The currently demonstrated right ear hearing loss is not 
shown to be due to any noise exposure or other event or 
incident of the veteran's period of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by right ear hearing loss 
is not due to a disease or injury that was incurred in or 
aggravated by military service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the veteran's behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.  

The RO notified the veteran of the VCAA by letter in June 
2003, which followed the July 2000 adjudication of the claim.  

The VCAA notice included the type of evidence needed to 
substantiate the claim of service connection, namely: 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability, 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  

The veteran was also informed that VA would obtain VA records 
and records of other Federal agencies and that he could 
submit private medical records or with his authorization VA 
would obtain private medical records on his behalf.  The RO 
requested that the veteran submit any evidence in his 
possession that pertained to the claim.  

Regarding the timing of the notice, since the VCAA notice 
came after the initial adjudication of the claim, it did not 
comply with the requirement that the notice must precede the 
adjudication.  

However the action of the RO described above cured the error 
in the timing of the notice because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim and he had the opportunity to submit 
additional argument and evidence.  Mayfield v. Nicholson, 
19 Vet. App. _ (2005).  

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice), 
and, of Pelegrini, supra (requesting that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, 38 C.F.R. § 3.159).  

As for deciding the claim before the expiration of the one-
year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 and Supp. 2004) authorizes VA to make a decision 
on the claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence, superseding the decision of the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), invalidating a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory one-
year period.  

For these reasons, the veteran was not prejudiced by the 
delay in providing the VCAA content-complying notice because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under VCAA.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Since the veteran has not identified 
any other evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  


Factual Background

The service medical records from his initial period of active 
duty from 1942 to 1945 are negative for any complaints of 
findings of hearing loss in either ear.  

The service medical records from his two-week period of 
active duty for training in March 1962 show that the veteran 
complained of hearing loss in his left ear.  The clinical 
records indicate that the veteran was diagnosed with deafness 
in the left ear only.  

The records also contain a reference to the veteran having 
been exposed to gunfire in 1943 and having experienced 
bilateral hearing loss at that time that resolved after one 
week.  

A July 1987 private audio examination indicates that, right 
ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
35
35

A February 1997 "buddy statement" indicates that the 
veteran's hearing was impaired in service when guns were 
fired over his head.  It was noted that the veteran "was in 
sick bay at least  ten (10) times and he had a problem with 
this when we were transferred to another ship."  

On a VA audiological evaluation in July 1998, right ear pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
35
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  

On a VA audiological evaluation in February 2000, right ear 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  

The July 2003 VA audiometric examination indicates that the 
veteran's claims file was reviewed.  The veteran's chief 
complaint was that of having decreased hearing in the left 
ear for many years, and difficulty with speech recognition on 
the left side.  

The veteran stated that, in 1943, while aboard a destroyer, 
guns were fired above his head unexpectedly, and he 
experienced a decrease in hearing in both ears.  He stated 
that the hearing in his right ear slowly returned.  He also 
reported post-service occupational and recreational noise 
exposure.  

On examination, right ear pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
50
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  

The diagnosis was that of mild sensorineural hearing loss in 
the right ear at 500 and 2000 Hz, normal hearing at 1000 Hz, 
moderate sensorineural hearing loss at 3000 Hz, and 
moderately severe sensorineural hearing loss at 4000 Hz.  
Speech recognition was excellent in the right ear.  

A left ear hearing loss was also diagnosed.  It was noted 
that the hearing loss present in the veteran's left ear was 
not due to noise trauma while serving in the Navy in 1943, 
rather it was a medical condition, usually due to chronic ear 
infections.  

In the July 2003 VA ear disease examination, the examiner 
stated that the clinical record did not support the claim 
that the veteran's unilateral hearing loss was secondary to 
the acoustic trauma he described (e.g., guns fired above his 
head in 1943).  

It was noted that the finding of unilateral hearing loss was 
generally not considered indicative of hearing loss from 
acoustic trauma, unless the contralateral ear was in some way 
protected or shielded during the episode of acoustic trauma.  

The VA examiner indicated that the veteran's left ear hearing 
loss was not a result of any acoustic trauma in service, 
rather, it was the product of ear infections that were 
treated while on active duty in March 1962.  

In August 2003, the RO granted service connection for a 
hearing loss of the left ear, and assigned a 10 percent 
rating.  In September 2004, the RO increased the evaluation 
for hearing loss of the left ear to 20 percent.  

The September 2004 VA audio examination indicate that right 
ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
35
50
55

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear.  

The diagnosis was that of mild to moderate sensorineural 
hearing loss in the right ear.  It was noted that test 
results showed in significant change in hearing sensitivity 
in the right ear as compared to the last evaluation in July 
2003.  

A July 2005 VA medical opinion indicates that the veteran's 
claims file was thoroughly reviewed.  It was noted that the 
records indicate that the veteran had normal hearing when he 
entered the military in 1942; a June 1951 audiometric test 
showed that his hearing was normal; in 1956 the veteran's 
ears were normal to whispered and spoken voice; and in August 
1960 the veteran's ears had intact hearing to whispered and 
spoken voice.  

The first notation of a hearing problem was in March 1962, at 
which time the veteran complained of a problem with his left 
ear, with possible serous otitis media in the left side only.  

The records from March and June of 1962 showed moderate 
hearing loss on the left side only.  Subsequently, in 1987, 
an audiogram showed moderate hearing loss in the left ear 
only, with hearing within normal limits in the right ear.  

The examiner stated that, based on the fact that the 
veteran's date of separation was in 1962, and there was 
documentation of hearing within normal limits in the right 
ear all the way up through 1987, there was no indication from 
the records that the veteran had sustained any acoustic 
trauma to the right ear as a result of any activities that 
occurred while on active duty in the military through 1962.  

The examiner noted that subsequent hearing tests in 2003 did 
indicate right-sided hearing loss, but with normal hearing 
tests and ear examination through the 1980's and certainly 
through the 1960's, there seemed to be no indication of any 
service-related otologic or audiologic problems in the right 
ear.  


Law and Regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

Additionally, if a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.  


Analysis

The Board notes that VA examination reports clearly indicate 
that the veteran has been recently diagnosed with 
sensorineural hearing loss in the right ear.  The veteran's 
audiological examinations since 1998 reveal hearing loss that 
meets VA's definition of a hearing loss disability.  

However, there is no indication in the veteran's service 
medical records or in his separation examination of a right-
sided hearing loss incurred in or aggravated by service, an 
ear or head-related injury incurred in service, nor mention 
of or treatment for right ear hearing loss.  

Likewise, there is no evidence of a diagnosis of right ear 
sensorineural hearing loss within one year of service that 
would trigger the presumption that the right ear hearing loss 
was incurred in service.  

Finally, there is no record evidence of actual long-term in-
service exposure to gunfire or other acoustic trauma that 
could have caused bilateral hearing loss.  

The Board notes that in March 1962, the veteran indicated 
that he was exposed to gunfire while in service in 1943 that 
caused bilateral hearing loss, and resolved after one week.  

However, prior to July 1998, all examinations showed that the 
veteran had normal hearing in the right ear, and severe 
hearing loss in the left ear.  

VA examiners in July 2003 stated that the type of unilateral 
hearing loss that the veteran had was generally not caused by 
acoustic trauma, and that his left ear hearing loss was 
caused by ear infections.  

In July 2005, a VA medical examiner stated that based on the 
fact that the veteran's date of separation was in 1962, and 
there was documentation of hearing within normal limits in 
the right ear all the way up through 1987, there was no 
indication from the records that the veteran had sustained 
any acoustic trauma to the right ear as a result of any 
activities that occurred while on active duty in the military 
through 1962.  

The examiner noted that subsequent hearing tests in 2003 did 
indicate right-sided hearing loss, but with normal hearing 
tests and ear examination through the 1980's and certainly 
through the 1960's, there seemed to be no indication of any 
service-related otologic or audiologic problems in the right 
ear.  

There is no medical evidence of record linking the veteran's 
current right ear hearing loss to service.  There is also no 
diagnosis of right ear hearing loss until July 2003.  

Without evidence of a chronic disability in service or within 
one year thereafter, and no competent medical evidence 
linking his current right ear hearing loss to his service, 
the veteran cannot prevail on this claim.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385.  

Finally, although the Board does not question the sincerity 
of the veteran's conviction that his right ear hearing loss 
is related to or had its onset during service, the Board 
notes that, as a lay person, he is not competent to establish 
a medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. at 520; Charles v. Principi, 16 Vet. App. at 374-75; cf. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Because the veteran is not professionally qualified to offer 
a diagnosis or suggest a possible medical etiology as that is 
beyond the competence of a lay person, and in light of the 
assessment offered by the July 2005 VA examiner, there is no 
basis upon which to grant the veteran's claim; therefore, the 
appeal must be denied.  

In light of these circumstances, the Board must conclude that 
service connection is not warranted for right ear hearing 
loss.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
right ear hearing loss.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  



ORDER

Service connection for a right ear hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


